department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date index no date pref-116671-02 cc ita b4 memorandum for nancy w hale associate area_counsel sb_se area from subject legend james l atkinson acting associate chief_counsel income_tax and accounting settlement payments for avigation rights airport airport authority x dollar_figurey facts this is in response to your request for help in answering questions about the treatment for federal_income_tax purposes of cash payments made in settlement of the conversion of avigation rights of affected property near airport airport authority agreed to pay a class of x affected landholders the total sum of dollar_figurey part of the settlement is for legal fees and for special awards to named plaintiffs you request our help in presenting a public response to some of the more common questions being asked statements of general principles the following are statements of general principles which we feel are responsive to most questions raised and applicable to the majority of situations in which the affected taxpayers may find themselves legal fees paid directly to class counsel are not income profits or gain to a taxpayer if the taxpayer does not have a separate contingency fee arrangement with the class counsel and the class action is an opt-out nancy w hale associate area_counsel sb_se area class action sinyard v commissioner tcmemo_1998_364 aff’d 268_f3d_756 9th cir frederickson v commissioner tcmemo_1997_125 aff’d in unpub opinion 166_f3d_342 9th cir and revrul_80_364 situation 1980_2_cb_294 special awards paid to claimants who actively aided in prosecution of the class action or who devoted substantial time or expense on behalf of the settlement class are payments for services rendered and are includible in gross_income under sec_61 payments received by current owners of businesses and principal residences are first applied to reduce their basis in the property 9_tc_727 acq 1948_1_cb_2 and revrul_54_575 1954_2_cb_145 modified by revrul_72_433 1972_2_cb_470 we are not addressing the situation of an award that exceeds a current owner’s basis in property because the number of claimants in that situation should be negligible the avigation easements should be considered property that was involuntarily converted by the authority pursuant to a seizure under sec_1033 or sec_1033 see revrul_79_269 1979_2_cb_297 stating that a seizure occurs when a government authority enters into physical possession of property or acquires it for public use without authority of a court order with compensation to be determined later thus taxpayers may elect to apply sec_1033 with respect to payments received for the avigation easements if all the other requirements of sec_1033 are met because we cannot anticipate all the various factual situations of former and current owners we cannot address any other aspect of the application of sec_1033 to the payments application you may present this response to the public in the form of a news_release or in some other format for general dissemination we realize that these statements do not address all of the situations in which affected taxpayers find themselves however as unique questions arise we will address them separately as appropriate on a case by case basis any questions or concerns you may have regarding the contents of this memo or other situations as they arise may be directed to mr j peter baumgarten of my office at nancy w hale associate area_counsel sb_se area
